The conviction herein was for a misdemeanor. The purported original recognizance was fatally defective. (2 Vernon's Ann. Crim. Stats., p. 882.) At his instance this court gave appellant leave to enter into a new recognizance in the terms required by the statute. Since then he has enterd into another purported recognizance and now files it herein. It likewise is fatally derective. (2 Vernon's Ann. Crim. Stats., p. 884.) As neither recognizance gives this court jurisdiction, the appeal is dismissed.
Dismissed.
                          ON REHEARING.                         June 20, 1917.